Title: Declaration Concerning Shipping, 1797
From: Adams, John
To: 



John Adams, President of the United States of America. To all who shall see these presents, Greeting:
post 1797

Be it known, That leave and permission, are hereby given tomaster or commander of thecalledof the burthen oftons or thereabouts, lying at present in the port ofbound forand laden with
to depart and proceed with his saidon his said voyage, suchhaving been visited, and the said  having made oath before the proper officer , that the saidbelongs to one or more of the citizens of the United States of America, and to him or them only.
In witness whereof, I have subscribed my name to these Presents, and affixed the Seal of the United States of America thereto, and caused the same to be countersigned byattheday ofin the Year of our Lord Christ, one thousand seven hundred and ninety


            John Adams By the President
            
            Most Serene, Serene, most Puissant, Puissant, High, Illustrious, Noble, Honourable, Venerable, wise and prudent, Lords, Emperors, Kings, Republics, Princes, Dukes, Earls, Barons, Lords, Burgomasters, Schepens, Counsellors, as also Judges, Officers, Justiciaries and Regents of all the good cities and places, whether Ecclesiastical or Secular, who shall see these patents, or hear them read. Wemake known, that the master ofappearing before us, has declared upon oath, that the vessel, called theof the burthen of abouttons, which he at present navigates, is of the United States of America, and that no subjects of the present belligerent powers have any part or portion therein, directly nor indirectly, so may God Almighty help him. And, as we wish to see the said master prosper in his lawful affairs, our prayer is, to all the before-mentioned, and to each of them separately, where the said master shall arrive, with his vessel and cargo, that they may please to receive the said master, with goodness, and to treat him in a becoming manner, permitting him, upon the usual tolls and expences, in passing and repassing, to pass, navigate, and frequent the ports, passes and territories, to the end to transact his business, where, and in what manner he shall judge proper: Whereof we shall be willingly indebted.
In Witness and for cause whereof, we affix hereto the Seal of
